                   Case 19-01298-MAM              Doc 26      Filed 09/12/19        Page 1 of 4



                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                                         www.flsb.uscourts.gov

In re:                                                                  Case No. 18-16248-BKC-MAM
                                                                        Chapter 7
CHANCE & ANTHEM, LLC,
      Debtor.
_____________________________________/

ROBERT C. FURR not individually but                                     ADV. NO. 19-01298-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,

           Plaintiff,
v.

JEFFREY M. SISKIND, individually and
d/b/a SISKIND LEGAL SERVICES,
TANYA SISKIND, individually and as Trustee of the,
SECOND SISKIND FAMILY TRUST,
FRANK ZOKAITES, individually,
CANNAMED PHARMACEUTICALS, LLC,
a Maryland Limited Liability Company,
OB Real Estate 1732, LLC, a
Florida Limited Liability Company,
SISKIND LEGAL SERVICES, LLC,
a Florida Limited Liability Company,
SOVEREIGN GAMING & ENTERTAINMENT, LLC,
a Florida Limited Liability Company
FLORIDA'S ASSOCIATION OF COMMUNITY
BANKS AND CREDIT UNIONS, INC. a Florida Corporation,
SYMPATICO EQUINE RESCUE, INC, a Florida Corporation,
WELLINGTON 3445, LP, a Florida Limited Partnership,
ZOKAITES PROPERTIES, LP, a Pennsylvania Limited Partnership,
and ROBERT GIBSON, individually,

      Defendants.
______________________________________/
                                   NOTICE OF TAKING DEPOSITION1




1
    The deponent, Robert Gibson, has confirmed his availability on September 24, 2019, at 11:00 a.m.
               Case 19-01298-MAM          Doc 26      Filed 09/12/19     Page 2 of 4



       PLEASE TAKE NOTICE that the undersigned attorney will take the deposition of the

following deponent:

NAME                           DATE & TIME                    PLACE

ROBERT GIBSON                  September 24, 2019             Furr and Cohen, P.A.
                               11:00 a.m.                     2255 Glades Road, Suite 301E
                                                              Boca Raton, FL 33431
upon oral examination before a court reporter, or any Notary Public or other officer authorized by

law to take the deposition. The oral examination will continue from day to day until completed.

The deposition is being taken for purposes of discovery, for use at trial, or for such other purposes,

as are permitted under the applicable and governing rules.

                                                      Respectfully submitted,

                                                      FEIGELES & HAIMO LLP

                                                      /s/ Samantha Tesser Haimo
                                                      Samantha Tesser Haimo, Esq.
                                                      sth@womenatlawfl.com
                                                      Florida Bar No. 148016
                                                      7900 Peters Road, Suite B-200
                                                      Fort Lauderdale, FL 33324
                                                      (954) 376–5956 - Telephone
                                                      (954) 206-0188 - Facsimile

                                                      Counsel for Defendants
                                                      OB Real Estate 1732, LLC, Wellington 3445,
                                                      LP and Zokaites Properties, LP

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing was served on September 6, 2019, by

electronic mail and U.S. Mail on all counsel of record or pro se parties identified on the attached

Service List in the manner specified.

                                                      By: /s/ Samantha Tesser Haimo

cc:    Prestige Reporting Service
              Case 19-01298-MAM           Doc 26   Filed 09/12/19   Page 3 of 4



                                          SERVICE LIST

Notice will be served via U.S. Mail and/or E-mail upon:

John H. Genovese, Esq.
Florida Bar No. 280852
jgenovese@gjb-law.com
Jesus M. Suarez, Esq.
Fla. Bar No. 60086
jsuarez@gjb-law.com
GENOVESE JOBLOVE & BATTISTA, P.A.
100 S.E. 2nd Street, Suite 4400
Miami, FL 33131
Tel.: (305) 349-2300
Fax.: (305) 349-2310
Proposed Counsel to the Chapter 7 Trustee

Samantha Tesser Haimo, Esq.
sth@womenatlawfl.com
Florida Bar No. 148016
7900 Peters Road, Suite B-200
Fort Lauderdale, FL 33324
(954) 376–5956 - Telephone
(954) 206-0188 - Facsimile
Counsel for Defendants
OB Real Estate 1732, LLC, Wellington 3445, LP and Zokaites Properties, LP

Jeffrey M. Siskind, individually
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Siskind Legal Services
c/o Jeffrey M. Siskind, Managing Member
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Tanya Siskind, individually
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at tsiskind@wellingtonfl.gov

Second Siskind Family Trust
c/o Tanya Siskind, Trustee
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at tsiskind@wellingtonfl.gov
              Case 19-01298-MAM           Doc 26     Filed 09/12/19   Page 4 of 4



Frank Zokaites
375 Golfside Drive
Wexford, PA 15090
Via e-mail at frank@zokaites.com

CannaMed Pharmaceuticals, LLC
c/o Jeffrey M. Siskind, Managing Member
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

CannaMed Pharmaceuticals, LLC
27120 Ocean Gateway
Hebron, MD 21830

CannaMed Pharmaceuticals, LLC
c/o Angeline Nanni
111119 Willow Bottom Drive
Columbia, MD 21044

Sovereign Gaming and Entertainment, LLC
c/o Jeffrey M. Siskind, on behalf of William Siskind, deceased
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Florida’s Association of Community Banks and Credit Unions, Incorporated
c/o Jeffrey M. Siskind, President
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Sympatico Equine Rescue, Inc.
c/o Jeffrey M. Siskind, President
3465 Santa Barbara Drive
Wellington, FL 33414
Via e-mail at jeffsiskind@msn.com

Robert Gibson
1709 22nd Avenue North
Lake Worth, Florida 33460
Via e-mail at intelexigent@gmail.com

Robert Gibson
7369 Palmdale Drive
Boynton Beach, Florida 33436
Via e-mail at intelexigent@gmail.com
